Citation Nr: 0925139	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  The record indicates that he had service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Louisville, Kentucky.

The Veteran testified at a video conference hearing held in 
February 2009 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record to show 
a current right ear hearing loss disability.

2.  There is no competent medical evidence of record to 
establish a relationship between the Veteran's currently 
diagnosed left ear hearing loss disability and his military 
service.

3.  There is no competent medical evidence to show that the 
Veteran's left hear hearing loss disability was present or 
chronically worsened within one year of discharge from active 
service.

4.  There is no competent medical evidence to show that the 
Veteran has been diagnosed with, or treated for, 
hypertension.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated in active military service, and may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The Veteran does not have hypertension that was incurred 
in or aggravated in active service, and hypertension may not 
be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss, and for hypertension.  As noted in the Introduction the 
issue of service connection for PTSD is being addressed in 
the remand that follows below.
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in May 2006, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  The May 2006 letter was sent to the 
Veteran prior to the RO's March 2007 decision.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining medical records, employment 
records, or records from other Federal Agencies.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  The letter further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency who has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is still your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  (Emphasis in 
original).

The May 2006 VCAA letter also instructed the Veteran to send 
any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision previously contained in 38 C.F.R. § 
3.159(b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, as previously set forth at 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the May 2006 VCAA letter.  The Veteran was also provided 
complete VCAA notice including specific notice consistent 
with the Dingess decision in the May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including the nature and symptoms of the condition; 
the severity and duration of the symptoms; and the impact of 
the condition and symptoms on employment.  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the May 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service treatment records 
the Veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of the issues adjudicated herein, no further 
VCAA notice as to these issues is necessary.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran).

The Board concludes that compliance with the notice 
provisions of the VCAA has been accomplished to the extent 
required under the circumstances presented by the matters 
adjudicated herein.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating them.  In 
particular, the VA has obtained the Veteran's VA treatment 
records, his private treatment records, and his service 
treatment records.  He was afforded a VA audiological 
examination in February 2007.  The February 2007 VA 
examination report is adequate for adjudication purposes 
because it is based on a review of the claims file, 
examination of the Veteran, a supportable understanding of 
the Veteran's history, and contains a well-reasoned medical 
opinion.

The Board notes that the Veteran was not afforded a VA 
examination or opinion relating to his claim of service 
connection for hypertension.  Under 38 C.F.R. § 3.159(c)(4) 
(2008), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  Here, 
as a threshold matter, the Veteran has presented no evidence 
that he has a current diagnosis of hypertension.  Thus, a VA 
examination and opinion was not warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has appointed a representative, 
who has presented argument on his behalf.  Accordingly, the 
Board will proceed to a decision on the merits.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

For certain chronic disorders, including sensorineural 
hearing loss to the extent in constitutes organic disease of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).




Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Presumption of soundness

For Veterans of war or who served in active military service 
after December 31, 1946, each such Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  VA General Counsel has made it 
clear that there must be clear and unmistakable evidence 
showing both pre-existence of the disorder and no aggravation 
in order to overcome the presumption of soundness.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Analysis - hearing loss 

At the February 2007 VA audiological examination, pure tone 
thresholds in the right ear were 20 decibels at 500 hertz, 10 
decibels at 1000 hertz, 10 decibels at 2000 hertz, 15 
decibels at 3000 hertz, and 20 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 20 decibels at 500 
hertz, 10 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
30 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  
Speech recognition scores were 96 percent in the right ear 
and 94 percent in the left ear.    

With respect to Hickson element (1), the VA examiner in 
February 2007 diagnosed the Veteran with normal hearing in 
the right ear, and with a mild sensorineural hearing loss at 
3000-4000 Hertz in the left ear. 

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Inasmuch 
as the Veteran has no diagnosis of current right ear hearing 
loss, and the regulatory standards for hearing loss 
disability set forth at 38 C.F.R. § 3.385 are not met, 
Hickson element (1) is not met as to the right ear.  No 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
the speech recognition score using the Maryland CNC Test is 
not less than 94 percent.  See 38 C.F.R. § 3.385 (2008).  
Accordingly, the claim of service connection for right ear 
hearing loss must be denied on that basis.

However, because the Veteran has a puretone threshold of 40 
decibels at 4000 hertz in the left ear, Hickson element (1) 
is accordingly met as to the left ear.  The analysis will 
continue as to service connection for left ear hearing loss.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.  

With regard to disease in service, the Veteran's November 
1969 induction physical audiometric examination showed left 
ear hearing loss at 3000 and 4000 Hertz was shown.  Thus, 
hearing loss disability was shown at entrance into active 
service.  See 38 C.F.R. § 3.385.  Accordingly, the 
presumption of sound condition upon entrance into active 
service does not apply with respect to the Veteran's claim 
for service connection for left ear hearing loss, for the 
reason that this condition was noted upon entry into active 
service.  See 38 U.S.C.A. § 1111.

However, the Veteran's August 1971 separation physical 
examination showed normal hearing in the left ear.  Pure tone 
thresholds in the left ear were 10 decibels at 500 hertz, 10 
decibels at 1000 hertz, 10 decibels at 2000 hertz, were not 
measured at 3000 hertz, and 10 decibels at 4000 hertz.  

In this regard the Board has considered the presumption of 
soundness noted above.  Assuming there was a mild pre-
existing left ear hearing disability, the Board finds that 
there is no competent medical evidence to show that it was 
aggravated during service, as the separation physical was 
normal, and, as further discussed below, the Veteran did not 
seek complain of or seek treatment for hearing loss until 
many years after service.
 
As for injury in service (exposure to acoustic trauma), the 
Veteran's service record shows that his military occupational 
specialty was that of a combat engineer, and he had service 
in Vietnam.  In February 2007 he reported to the VA examiner 
that he was exposed to noise in service from heavy equipment, 
machine guns, cannons, and mortars.  In February 2009 he 
testified that he drove heavy equipment for clearing trees 
from mountain tops for landing zones, and that he was exposed 
to mortar fire on more than one occasion.  The Board (as did 
the RO) therefore concedes that the Veteran was exposed to 
acoustic trauma in service.    

There is no competent medical evidence to show that the 
Veteran's left hear hearing loss disability was present or 
chronically worsened within one year of discharge from active 
service.  Accordingly, a presumption of entitlement to 
service connection for left ear hearing loss disability is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a).

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service acoustic trauma and the 
current left ear hearing loss. 

The VA examiner in February 2007 opined that, because the 
Veteran had normal hearing sensitivity at military 
separation, it would seem less likely as not that his current 
left hearing loss began as a result of his military duties.  
The Veteran has provided no evidence to the contrary.

The Board further observes that, in his May 2006 claim of 
service connection, the Veteran noted that he had had no 
treatment for hearing loss.  There is no evidence that the 
Veteran has sought treatment for left ear hearing loss, or 
complained of hearing loss until he filed his May 2006 claim 
for VA compensation approximately 34 years after service.  
This constitutes evidence of significant probative weight 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Although the Veteran asserts that he has had difficulties 
with hearing loss that have existed since service and can be 
attributed to acoustic trauma in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  He is competent to 
describe the fact that he experienced hearing difficulty in 
service; and, given the results of the Veteran's service 
entrance examination, his contentions in this regard appear 
to be generally credible.  However, he is not competent to 
attribute current hearing loss disability to acoustic trauma 
during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the foregoing analysis, Hickson element (3), medical 
nexus, has not been satisfied as to left ear hearing loss.  
The claim must be denied on that basis. 

As initially noted above, the Veteran's claim of service 
connection for right ear hearing loss fails for lack of a 
currently diagnosed right ear hearing disability. 

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
disability is not warranted. 

2.  Entitlement to service connection for hypertension.

Relevant law and regulations

Service connection - generally

The law and regulations pertaining to service connection 
generally have been stated above and will not be repeated 
herein.

Hypertension

Certain chronic disabilities, including hypertension, are 
presumed to have been incurred in, or aggravated by, service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).

Analysis

With respect to Hickson element (1), the record contains no 
diagnosis of hypertension.  Medical records provided by the 
Veteran show blood pressure readings from November 7, 2000 
(130/74) to November 28, 2005 (112/80), with no diagnosis of 
hypertension.  The medical evidence of record does not show 
that he uses medication for hypertension.    

The Board further observes that the Veteran's service 
treatment records show no disease or injury relating to 
hypertension.  The blood pressure reading on his April 1969 
induction physical examination was normal at 110/80.  The 
blood pressure reading on his August 1971 separation physical 
examination was normal at 120/70. 

In a May 2006 statement filed in connection with his claim, 
the Veteran asserted that he became increasingly hyper when 
he was in Vietnam, and that to some extent he currently is, 
which results in high blood pressure during such periods.  
However, at the February 2009 hearing, he testified that he 
did not have current high blood pressure.  He stated that his 
blood pressure is checked on a regular basis and most 
generally it is good with the exception of periods of upset 
when he is sure it goes up.  

As noted above, in order for service connection to be 
granted, there must be competent evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).   Here, by the Veteran's own testimony, and as 
further evidenced by the available recent medical evidence 
and the Veteran's service treatment records, there is no 
diagnosis of or treatment for hypertension.  Further, there 
is no basis for presumptive service connection because 
hypertension was not diagnosed within one year of separation 
from active service.  Accordingly, Hickson element (1) is not 
satisfied.  The claim must be denied on that basis.  

To the extent that the Veteran believes he has a problem with 
hypertension on a periodic basis due to stress that 
originated in service, there is no competent medical evidence 
to support his contention, which amounts to lay speculation 
as to a matter requiring medical expertise.  The record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to offer opinions that 
require medical knowledge).  This lay opinion as to current 
hypertension and its relationship to active service is 
therefore afforded essentially no probative weight.  Id.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and entitlement to service connection for hypertension is not 
warranted.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for hypertension is denied. 

 
REMAND

3.  Entitlement to service connection for PTSD.

At his February 2009 Board hearing, the Veteran testified 
that he served in the combat zone in Vietnam as a combat 
engineer, as a demolition heavy equipment operator, clearing 
trees from mountain tops to create landing zones.  He 
described one incident wherein a Chinook helicopter came in 
to a landing zone, hovered to pick up troops while under 
incoming mortar fire, and crashed and blew up killing 
everyone aboard.  He was involved in the clean-up after the 
crash, using the heavy equipment to dig a hole and push the 
remains of the helicopter into it, and recovering the bodies 
of the dead.  He testified that this stressor incident 
occurred in June or July 1970, near the Cambodian border 
where Cambodia and Laos meet Vietnam.  He stated that he was 
with the 4th Infantry when he was in Vietnam.  His service 
personnel records show that as of February 16, 1970, he was a 
heavy truck driver, and as of July 31, 1970, he was a rough 
terrain fork lift and loader operator, at both times assigned 
to Company D, 4th Engineering Battalion, 4th Infantry 
Division in Vietnam.  The Veteran has additionally provided a 
VA Form 21-0718a describing this incident.  The Veteran has 
provided sufficient detail to support an attempt to verify 
this stressor incident with the Joint Services Records and 
Research Center (JSRRC).

The Board also observes that the RO only requested some of 
the Veteran's service personnel records from the National 
Personnel Records Center (NPRC): pages showing unit of 
assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the United States.  To the extent 
that there may be additional personnel records available that 
may assist in verifying any claimed stressor incidents, 
copies of the Veteran's complete Official Military Personnel 
File would be useful.     

If a claimed stressor is adequately verified upon remand of 
this matter, a VA examination and opinion as to whether the 
Veteran has PTSD related to any such stressor would be useful 
in adjudication of the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.3.04(f).

Accordingly, the case is REMANDED for the following action: 

1.  Request a copy of the Veteran's 
complete Official Military Personnel File 
from the NPRC.  The response and any 
records obtained should be associated 
with the claims folder.

2.  After the above requested development 
has been accomplished, request JSRRC to 
conduct a search for verification of the 
stressor incident involving a helicopter 
crash due to enemy fire resulting in 
United States soldier casualties that the 
Veteran testified occurred in 
approximately June or July 1970 near the 
Cambodian border involving Company D of 
the 4th Engineering Battalion, 4th 
Infantry Division.  Copies of all 
pertinent materials, including but not 
limited to the Veteran's complete 
Official Military Personnel File, a VA 
Form 21-0781a received in June 2009, and 
the February 2009 Board hearing 
transcript, should be forwarded to the 
JSSRC in conjunction with the request.  
The reply should be associated with the 
claims folder.  

3.  If any claimed stressor incident is 
verified, schedule the Veteran for a 
psychiatric examination to determine if 
he has any psychiatric disability, 
including PTSD.  

The RO should identify for the examiner 
each claimed PTSD stressor that has been 
adequately corroborated.

For each psychiatric disability found, 
the examiner should opined whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that such disability began during service 
or is related to any incident of service.  

Additionally, if PTSD is diagnosed, the 
examiner should provide an opinion as to 
whether such PTSD is at least as likely 
as not (whether there is a 50 percent or 
greater probability) related to any 
corroborated in-service stressor.  

The examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

4.  After the foregoing requested 
development is accomplished, readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


